DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/10/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 6, 8 - 16, 18 - 23, and 25 - 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 are indefinite because it is unclear how the limitation reciting “wherein the shape of the organ is displayed in the first confirmation color when the at least one sensor indicates that the medical device has reached a predetermined position” (last two lines of each claim) relates to the previously recited limitations requiring that “the notification displayed on the display device is a visual symbol in the shape of an organ […and is] a first confirmation color when the at least one sensor indicates that the medical device has reached a predetermined position.” There is unclear antecedent basis for “a predetermined position” in the last line. It is unclear if this is the predetermined position recited in the third to last line or a different predetermined position. Consequently, it is unclear if the last two lines of the claims attempt to superfluously repeat the previously recited limitations directed towards displaying the shape of the organ in the first confirmation color, or if the last two lines intend to require something different, for example, by referring to a different predetermined position than was previously recited or requiring some different display feature than was previously recited. For the purposes of examination, the last six lines of claims 1 and 19 will be interpreted as simply intending that the notification is a visual symbol in the shape of an organ, and that the notification is displayed in a first confirmation color when the at least one sensor indicates that the medical device has reached the predetermined position. 
Claims 2 and 20 are indefinite because there is unclear antecedent basis for “a predetermined position” in the second to last line. It is unclear if this is the predetermined position recited in claim 1/claim 19 or a different predetermined position. For the purposes of examination, the claim will be interpreted as intending to refer to “[[a]] the predetermined position.
Claim 6 is indefinite because it is unclear how “an illuminated visual symbol” relates to the visual symbol in the shape of the organ that is recited in claim 1. It is unclear if these are two different symbols or not. For the purposes of examination, the claim will be interpreted referring to a single symbol.
Claim 8 is indefinite because it is unclear how “a visual symbol that is depicted as an image or outline of a right lung when the signals indicate that the medical device is in a right lung of the patient's body” relates to the limitations of claim 1 requiring that a visual symbol in the shape of an organ that is displayed in a first confirmation color when the at least one sensor indicates that the medical device has reached a predetermined position. For example, is the “image or outline of a right lung” required in addition to the “visual symbol in the shape of an organ”? Is the claim trying to set forth that the predetermined position is the right lung? Is the claim trying to set forth that there are multiple visual symbols and/or multiple notifications? Those of ordinary skill in the art would not understand how the limitations of claim 8 relate to those of claim 1. For the purposes of examination, any display of an image or outline of a right lung as recited will be interpreted as meeting the claim. 
Claim 9 is indefinite because it is unclear how “a visual symbol that is depicted as an image or outline of a left lung when the signals indicate that the medical device is in a left lung of the patient's body” relates to the limitations of claim 1 requiring that a visual symbol in the shape of an organ that is displayed in a first confirmation color when the at least one sensor indicates that the medical device has reached a predetermined position. For example, is the “image or outline of a left lung” required in addition to the “visual symbol in the shape of an organ”? Is the claim trying to set forth that the predetermined position is the left lung? Is the claim trying to set forth that there are multiple visual symbols and/or multiple notifications? Those of ordinary skill in the art would not understand how the limitations of claim 9 relate to those of claim 1. For the purposes of examination, any display of an image or outline of a left lung as recited will be interpreted as meeting the claim. 
Claim 10 is indefinite because it is unclear how “a visual symbol that is depicted as an image or outline of a stomach when the signals indicate that the medical device is in a stomach of the patient's body” relates to the limitations of claim 1 requiring that a visual symbol in the shape of an organ that is displayed in a first confirmation color when the at least one sensor indicates that the medical device has reached a predetermined position. For example, is the “image or outline of a stomach” required in addition to the “visual symbol in the shape of an organ”? Is the claim trying to set forth that the predetermined position is the stomach? Is the claim trying to set forth that there are multiple visual symbols and/or multiple notifications? Those of ordinary skill in the art would not understand how the limitations of claim 10 relate to those of claim 1. For the purposes of examination, any display of an image or outline of a stomach as recited will be interpreted as meeting the claim. 
Claim 11 is indefinite because it is unclear how “a visual symbol that is depicted as an image or outline of a duodenum when the signals indicate that the medical device is in a small intestine of the patient's body” relates to the limitations of claim 1 requiring that a visual symbol in the shape of an organ that is displayed in a first confirmation color when the at least one sensor indicates that the medical device has reached a predetermined position. For example, is the “image or outline of a duodenum” required in addition to the “visual symbol in the shape of an organ”? Is the claim trying to set forth that the predetermined position is the small intestine? Is the claim trying to set forth that there are multiple visual symbols and/or multiple notifications? Those of ordinary skill in the art would not understand how the limitations of claim 11 relate to those of claim 1. For the purposes of examination, any display of an image or outline of a duodenum as recited will be interpreted as meeting the claim. 
Claim 12 is indefinite because it is unclear how the limitations of claim 12 relate to those of claim 1. There is unclear antecedent basis for “a predetermined position.” It is unclear if this is the predetermined position recited in claim 1 or a different predetermined position. If the latter is intended, then the limitation reciting “the notification is displayed when the position of the medical device reaches a predetermined position” is superfluous and should be removed, as claim 1 has already recited this feature. For the purposes of examination, any display of claim 1 (i.e., when medical device reaches the predetermined position) will be interpreted as meeting the claim. 
Claim 16 is indefinite because there is unclear antecedent basis for “a notification of the position of the medical device within the patient's body.” It is unclear if this notification is the notification that is displayed in claim 1, or a different notification. For the purposes of examination, the claim will be interpreted as intending to refer to a different notification than the notification that is displayed in claim 1. Examiner suggests adding additional language to the claims to differentiate different notifications, for example, by setting forth that the notification of claim 1 is a “first notification” and then reciting the notification of claim 16 as a “second notification,” if this is what is intended.
Claim 18 is indefinite because it is unclear how “a flashing visual symbol” relates to the visual symbol in the shape of the organ that is recited in claim 1. It is unclear if these are two different symbols or not. For the purposes of examination, the claim will be interpreted referring to a single symbol.
Claim 25 is indefinite because there appear to be words missing in the limitation reciting “interpreting by the processor to confirm the position …” It is unclear what data or information is interpreted by the processor. For the purposes of examination, any use of a processor to confirm the position will be interpreted as meeting the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 6, 10 - 16, 19 - 23, and 25 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Besz et al. (US 2004/0087877, of record, hereinafter “Besz”) in view of Sutaria et al. (2018/0078195, of record, hereinafter “Sutaria”). 
Regarding claim 1, Besz shows a medical device position notification system (catheter and radiating coil location, abstract) comprising:
a processor (processor, [0093]); 
a display device (monitor, [0052] - [0054]); 
a medical device (catheter 10, [0088] and fig. 1) configured to be inserted into a patient's body; and 
a sensor (coil, [0085]; coil 16, [0089] and fig. 1) associated with the medical device; 
wherein the sensor communicates with the processor via an electrical connection to deliver signals from the sensor containing information relating to a position of the medical device within a patient's body measured by the sensor to the processor (“… indicator signal from a radiating coil,” [0057]; “transmit signals between the radiating coil and the processor,” [0071]; “coil, … used to emit a signal,” [0085]; “the processor is connected to a proximal end of a wire bundle, and the coil is connected to the distal end of the wire bundle,” [0093]; “coil … used to locate the tip of a catheter,” [0101]) in real-time (claim 79: “real-time”);
wherein the display device is coupled to the processor and is configured to display a tracing path of the position of the medical device (“recorded path and the current location of a catheter in a patient as would be displayed,” [0080] and fig. 6; “trace displayed, [0101]; [0105] - [0107]; trace, [0144]) in real-time (claim 79: “real-time”);
further wherein the display device is configured to display a notification of the position of the medical device within the patient's body (graphical representations, [0066] - [0068]; “display … superimposed over a representation of a patient,” [0078] and fig. 4; “route of the catheter … displayed in a manner, which directly relates it to the anatomy of a patient,” [0103] and fig. 6);
wherein the displayed notification is a visual symbol in the shape of an organ (note organ shapes depicted in fig. 4).
Besz fails to show that the displayed notification is a first confirmation color when the sensor indicates that the medical device has reached a predetermined position.
Sutaria discloses guiding medical care based on sensor data from the gastrointestinal tract. Sutaria teaches a displayed notification is a first confirmation color when a sensor (acoustic sensor 104, [0138] and fig. 1C) indicates that the medical device has reached a predetermined position (“status indicator 401, which displays the color green to signify the tube is placed correctly …,” [0140] and fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the displayed notification be a first confirmation color when the sensor indicates that the medical device has reached a predetermined position, as taught by Sutaria, in order to provide the clinician with an intuitive color-based confirmation of whether or not the feeding tube has been positioned properly. 

Regarding claim 2, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows a memory device storing instructions which, when executed by the processor, cause the processor (processor, [0093]: note that memory as recited is implicit) to: (i) interpret the signals communicated by the sensor (“coil … used to locate the tip of a catheter,” [0101]; “change in the signal detected can be used to determine the path being taken by the radiating coil,” [0140] and description of processor in [0141] - [0142]), and (ii) cause the display device to communicate whether the position of the medical device has reached the predetermined position or deviated from a digestive tract of the patient based on the interpretation of the signals communicated by the sensor (“ … clinician can be sure that the catheter is in the gastrointestinal tract … catheter were to be mistakenly routed into the lung, the path of the catheter's caudal/distal end would be shown on the monitor to deviate from that expected,” [0121] - [0122]).

Regarding claim 3, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above.  Besz further shows that the sensor is a position sensor (coil, [0085]; coil 16, [0089] and fig. 1).

Regarding claim 4, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the at least one sensor associated with the medical device comprises a first sensor (coil, [0085]; coil 16, [0089] and fig. 1).
Besz fails to show that the at least one sensor associated with the medical device comprises one or more second sensors, and when the signals of the first sensor are interpreted to indicate that the position of the medical device has deviated from a digestive tract of the patient, signals from the second sensor are provided to the processor and interpreted by the processor to confirm the position of the medical device.
Sutaria teaches at least one sensor associated with a medical device (feeding tube 102, fig. 1C), the at least one sensor comprising one or more second sensors (electrode sensors 120-122 to capture ECG data, [0125], which are interpreted broadly as being ‘associated with the medical device’ at least because they are used when the medical device is used), and when the signals of a first sensor (acoustic sensor 104, [0138] and fig. 1C) are interpreted to indicate that the position of the medical device has deviated from a digestive tract of the patient, signals from the one or more second sensors are provided to the processor and interpreted by the processor to confirm the position of the medical device (“monitor 110 analyzes these acoustic signals to determine if the signals indicate an auscultated lower respiratory tract pattern that is typically recorded when the acoustic sensor is located in the larynx, trachea 107 or a bronchus 109,” [0130] - [0132] and step 205 of fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the at least one sensor associated with the medical device comprise one or more second sensors, and when the signals of the first sensor are interpreted to indicate that the position of the medical device has deviated from a digestive tract of the patient, have signals from the second sensor be provided to the processor and interpreted by the processor to confirm the position of the medical device, as taught by Sutaria, in order to warn the clinician that the tube may be located within the lower respiratory tract, such as the larynx, trachea or a bronchus, so that the clinician can then stop tube insertion and withdraw the tube, as suggested by Sutaria ([0132]).

Regarding claim 5, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the first sensor is a position sensor (coil, [0085]; coil 16, [0089] and fig. 1).
Besz fails to show that the one or more second sensors include a carbon dioxide sensor, a vacuum decay sensor, a light sensor, a sound sensor, a pressure sensor, a pH sensor, a humidity sensor, a temperature sensor, or a combination thereof.
Sutaria teaches that the one or more second sensors include a pH sensor (pH sensor 1111, [0196] - [0198] and fig. 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the one or more second sensors include a pH sensor or a temperature sensor, as taught by Sutaria, in order to determine if a patient may tolerate enteral nutrition, as suggested by Sutaria ([0196]). 

Regarding claim 6, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. The combined invention of Besz and Sutaria further provides that the displayed notification is an illuminated visual symbol, as the notification is Besz’s visual symbol in the shape of an organ, modified in view of Sutaria to be a first confirmation color when the sensor indicates that the medical device has reached a predetermined position, as discussed in the art rejection of claim 1. 

Regarding claim 10, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the notification is a visual symbol that is depicted as an image or outline of a stomach when the signals indicate that the medical device is in a stomach of the patient's body (graphical representations, [0065] - [0068]; “display … superimposed over a representation of a patient,” [0078] and stomach 38 in fig. 4; “ … clinician can be sure that the catheter is in the gastrointestinal tract,” [0121] - [0122]).

Regarding claim 11, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the notification is a visual symbol that is depicted as an image or outline of a duodenum when the signals indicate that the medical device is in a small intestine of the patient's body (graphical representations, [0065] - [0068]; “display … superimposed over a representation of a patient,” [0078] and duodenum region 42 in fig. 4; “ … clinician can be sure that the catheter is in the gastrointestinal tract,” [0121] - [0122]).

Regarding claim 12, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the notification is displayed when the position of the medical device reaches the predetermined position or when the position of the medical device deviates from a predetermined path (graphical representations, [0065] - [0068]; “ … clinician can be sure that the catheter is in the gastrointestinal tract … catheter were to be mistakenly routed into the lung, the path of the catheter's caudal/distal end would be shown on the monitor to deviate from that expected,” [0121] - [0122]).

Regarding claim 13, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above.
Besz fails to show that the displayed notification lights up a first warning color when the sensor indicates that the medical device has deviated from the predetermined path.
Sutaria teaches a displayed notification that lights up a first warning color when a sensor (acoustic sensor 104, [0138] and fig. 1C) indicates that a medical device has deviated from a predetermined path (“…algorithm calculations result in an indication that the tube is not placed correctly, … the status indicator 401 displays the color yellow,” [0140] and fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the displayed notification light up a first warning color when the sensor indicates that the medical device has deviated from the predetermined path, as taught by Sutaria, in order to provide the clinician with an intuitive color-based confirmation of whether or not the feeding tube has been positioned properly. 

Regarding claim 14, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the at least one sensor associated with the medical device comprises a first sensor (coil, [0085]; coil 16, [0089] and fig. 1).
Besz fails to show that the at least one sensor associated with the medical device comprises one or more second sensors, and that the displayed notification changes from the first warning color to a second warning color when at least one of the one or more second sensors confirms the first sensor indication that the medical device has deviated from the predetermined path.
Sutaria teaches at least one sensor associated with a medical device (feeding tube 102, fig. 1C), the at least one sensor comprising one or more second sensors (electrode sensors 120-122 to capture ECG data, [0125], which are interpreted broadly as being ‘associated with the medical device’ at least because they are used when the medical device is used), and that the displayed notification changes from the first warning color to a second warning color when at least one of the one or more second sensors confirms the first sensor indication that the medical device has deviated from the predetermined path (“monitor 110 analyzes these acoustic signals to determine if the signals indicate an auscultated lower respiratory tract pattern that is typically recorded when the acoustic sensor is located in the larynx, trachea 107 or a bronchus 109,” [0130] - [0132] and step 205 of fig. 2; “… the monitor algorithm calculations result in an indication that the tube is placed in the trachea or a bronchus, the status indicator 401 displays the color red,” [0140] and fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the at least one sensor associated with the medical device comprise one or more second sensors, and to have the displayed notification change from the first warning color to a second warning color when at least one of the one or more second sensors confirms the first sensor indication that the medical device has deviated from the predetermined path, as taught by Sutaria, in order to warn the clinician that the tube may be located within the lower respiratory tract, such as the larynx, trachea or a bronchus, so that the clinician can then stop tube insertion and withdraw the tube, as suggested by Sutaria ([0132]).

Regarding claim 15, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the predetermined path is along a midline of the patient (refer to mid-sagittal line 32 in figs. 4 and 6: the predetermined path of the medical device is along the midline prior to entry of the device into stomach region 38).

Regarding claim 16, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the display device displays a notification of the position of the medical device within the patient's body when the position of the medical device deviates to the right or left of the midline (figs. 4 and 6: display of the position of the medical device relative to mid-sagittal line 32 is a “notification” that is displayed when the position of the medical device deviates to the right or left of the mid-sagittal line 32. Also refer to [0174] - [0175], discussing visual indicators to “warn the clinician of the progression of the radiating coil and thus the catheter into an inappropriate region of the patient.”)

Regarding claim 19, Besz shows a method for medical device position guidance (“guidance and placement and ongoing maintenance of a catheter for enteral nutrition,” [0001]) comprising: 
providing a medical device (catheter 10, [0088] and fig. 1) configured to be inserted into the body and a sensor (coil, [0085]; coil 16, [0089] and fig. 1) associated with the medical device; 
inserting the medical device into an orifice (‘[i]ntubation can be via the mouth or … via a nasal passageway,” [0094]) of the body (“catheter inserted into the alimentary canal,” [0044]; inserting, [0065]); 
electrically connecting the sensor to a processor via a wired connection (wires, [0089], [0092]);
activating the sensor, wherein the sensor measures information relating to the position of the medical device within a patient's body and sends signals containing the information relating to the position of the medical device within the patient's body to the processor via the wired electrical connection (“… indicator signal from a radiating coil,” [0057]; “transmit signals between the radiating coil and the processor,” [0071]; “coil, … used to emit a signal,” [0085]; “the processor is connected to a proximal end of a wire bundle, and the coil is connected to the distal end of the wire bundle,” [0093]; “coil … used to locate the tip of a catheter,” [0101]) in real-time (claim 79: “real-time”), wherein a display device is coupled to the processor and displays the position of the medical device within the patient's body (“recorded path and the current location of a catheter in a patient as would be displayed,” [0080] and fig. 6; “trace displayed, [0101]; [0105] - [0107]; trace, [0144]); 
advancing the medical device inside the body in a direction away from the orifice while the sensor is activated (“manipulating the catheter in the subject body …,” [0068]; intestinal intubation, [0121]); and 
observing the position of the medical device within the patient's body on the display device (“… with aid of the display of the relative positions of the graphical representations,” [0068]), wherein the display device is configured to display a notification of the position of the medical device within the patient's body (graphical representations, [0066] - [0068]; “display … superimposed over a representation of a patient,” [0078] and fig. 4; “route of the catheter … displayed in a manner, which directly relates it to the anatomy of a patient,” [0103] and fig. 6).
wherein the displayed notification is a visual symbol in the shape of an organ (note organ shapes depicted in fig. 4).
Besz fails to show that the displayed notification is a first confirmation color when the sensor indicates that the medical device has reached a predetermined position.
Sutaria discloses guiding medical care based on sensor data from the gastrointestinal tract. Sutaria teaches a displayed notification is a first confirmation color when a sensor (acoustic sensor 104, [0138] and fig. 1C) indicates that the medical device has reached a predetermined position (“status indicator 401, which displays the color green to signify the tube is placed correctly …,” [0140] and fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the displayed notification be a first confirmation color when the sensor indicates that the medical device has reached a predetermined position, as taught by Sutaria, in order to provide the clinician with an intuitive color-based confirmation of whether or not the feeding tube has been positioned properly. 

Regarding claim 20, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that a memory device stores instructions which, when executed by the processor, cause the processor (processor, [0093]: note that memory as recited is implicit) to: (i) interpret the signals sent by the sensor (“coil … used to locate the tip of a catheter,” [0101]; “change in the signal detected can be used to determine the path being taken by the radiating coil,” [0140] and description of processor in [0141] - [0142]), and (ii) cause the display device to communicate whether the position of the medical device has reached the predetermined position and/or deviated from the digestive tract of the patient based on the interpretation of the signals sent by the sensor (“ … clinician can be sure that the catheter is in the gastrointestinal tract … catheter were to be mistakenly routed into the lung, the path of the catheter's caudal/distal end would be shown on the monitor to deviate from that expected,” [0121] - [0122]).

Regarding claim 21, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the orifice is a nose (‘[i]ntubation can be via the mouth or … via a nasal passageway,” [0094]).

Regarding claims 22 - 23, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the notification of the position of the medical device within the patient's body is displayed when the medical device deviates from the digestive tract and when the signals from the sensor indicate that the medical device enters the trachea and/or lungs (“ … clinician can be sure that the catheter is in the gastrointestinal tract … catheter were to be mistakenly routed into the lung, the path of the catheter's caudal/distal end would be shown on the monitor to deviate from that expected,” [0121] - [0122]).

Regarding claim 25, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the at least one sensor associated with the medical device comprises a first sensor (coil, [0085]; coil 16, [0089] and fig. 1).
Besz fails to show that the at least one sensor associated with the medical device comprises one or more second sensors, the method further comprising providing signals from the second sensor to the processor, and interpreting by the processor to confirm the position of the medical device to indicate that the position of the medical device has deviated from a digestive tract of the patient.
Sutaria teaches at least one sensor associated with a medical device (feeding tube 102, fig. 1C), the at least one sensor comprising one or more second sensors (electrode sensors 120-122 to capture ECG data, [0125], which are interpreted broadly as being ‘associated with the medical device’ at least because they are used when the medical device is used). Sutaria also teaches a step of providing signals from the one or more second sensors to a processor and interpreting by the processor to confirm the position of the medical device to indicate that the position of the medical device has deviated from a digestive tract of the patient (“monitor 110 analyzes these acoustic signals to determine if the signals indicate an auscultated lower respiratory tract pattern that is typically recorded when the acoustic sensor is located in the larynx, trachea 107 or a bronchus 109,” [0130] - [0132] and step 205 of fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the at least one sensor associated with the medical device comprise one or more second sensors, the method further comprising providing signals from the second sensor to the processor, and interpreting by the processor to confirm the position of the medical device to indicate that the position of the medical device has deviated from a digestive tract of the patient, as taught by Sutaria, in order to warn the clinician that the tube may be located within the lower respiratory tract, such as the larynx, trachea or a bronchus, so that the clinician can then stop tube insertion and withdraw the tube, as suggested by Sutaria ([0132]).

Regarding claim 26, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the first sensor is a position sensor (coil, [0085]; coil 16, [0089] and fig. 1).
Besz fails to show that the one or more second sensors include a carbon dioxide sensor, a vacuum decay sensor, a light sensor, a sound sensor, a pressure sensor, a pH sensor, a humidity sensor, a temperature sensor, or a combination thereof.
Sutaria teaches that the one or more second sensors include a pH sensor (pH sensor 1111, [0196] - [0198] and fig. 11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Besz to have the one or more second sensors include a pH sensor or a temperature sensor, as taught by Sutaria, in order to determine if a patient may tolerate enteral nutrition, as suggested by Sutaria ([0196]). 

Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Besz and Sutaria as applied to claim 1 above, and further in view of Strommer et al. (US 6,233,476, of record, hereinafter “Strommer”).
Regarding claims 8 - 9, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above. Besz further shows that the displayed notification is a visual symbol that is depicted as an image or outline of an organ when the signals indicate that the medical device is in an organ of the patient's body (graphical representations, [0065] - [0068]; “display … superimposed over a representation of a patient,” [0078] and fig. 4). Besz also contemplates the medical device entering a lung of the patient's body (“if the caudal/distal end of the catheter were to be mistakenly routed into the lung, the path of the catheter's caudal/distal end would be shown on the monitor to deviate from that expected,” [0121]). 
However, Besz does not explicitly discuss visual symbol that is depicted as an image or outline of a right or left lung when the signals indicate that the medical device is in a right or left lung, respectively, of the patient's body.
Strommer discloses a medical positioning system. Strommer teaches a visual symbol that is depicted as an image or outline of a right and left lung when signals indicate that a medical device is in a right or left lung of the patient's body (“… superimposes the coordinates 250 of the tip of surgical tool 264264 with a pre-detected image 252 of the treated area… the lungs 280 of the patient,” col. 12, lines 51 - 58 and figs. 3A - 3B. Note that while the tip is depicted in the right lung in fig 3B, the tip would be depicted in the left lung if the signals indicated that the tip was disposed in the left lung instead of the right lung). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Besz and Sutaria to have the visual symbol be depicted as an image or outline of a right or left lung when the signals indicate that the medical device is in a right or left lung, respectively, of the patient's body, as taught by Strommer, in order to allow the physician to visually observe the location of the medical device relative to a representation of the anatomy in which the medical device is located, as is well-understood and routine in the art.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Besz and Sutaria as applied to claim 1 above, and further in view of Lash et al. (US 9,114,226, of record, hereinafter “Lash”).
Regarding claim 18, the combined invention of Besz and Sutaria discloses the claimed invention substantially as noted above.
Besz fails to show that the displayed notification is a flashing visual symbol.
Lash discloses avoidance of blood vessels during a surgical procedure (abstract). Lash teaches a displayed notification that is a flashing visual symbol (flashing display, col. 19, lines 50 - 63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Besz and Sutaria to have the displayed notification be a flashing visual symbol, as taught by Lash, in order to quickly draw the surgeon’s attention to the screen when needed, as is well-understood and routine in the art.  

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Specifically, applicant argues on page 12 that “Besz does not disclose a first confirmation color as conceded in the Office Action” and that “Sutaria does not disclose the shape of an organ” but instead “discloses the status indicator 401 as a circle without any relation to any anatomical shape of an organ.”
This is not persuasive as to patentability of the independent claims because the rejections do not asset that either Besz or Sutaria discloses displaying the shape of an organ in the first confirmation color as recited. Instead, the rejections assert that Besz  shows a displayed notification that is a visual symbol in the shape of an organ (note organ shapes depicted in fig. 4), and that Sutaria teaches a displayed notification that is a first confirmation color when a sensor (acoustic sensor 104, [0138] and fig. 1C) indicates that the medical device has reached a predetermined position (“status indicator 401, which displays the color green to signify the tube is placed correctly …,” [0140] and fig. 4). The rejections reason that it would have been obvious to have modified the invention of Besz to have Besz’s displayed notification (i.e., Besz’s organ shapes) be a first confirmation color when the sensor indicates that the medical device has reached a predetermined position, as taught by Sutaria, in order to provide the clinician with an intuitive color-based confirmation of whether or not the feeding tube has been positioned properly. In the combined invention of Besz and Sutaria, as proposed in the rejections, the displayed notification is Besz’s visual symbol in the shape of an organ, modified in view of Sutaria to be a first confirmation color when the sensor indicates that the medical device has reached a predetermined position. Such modifications would have been well-within the level of ordinary skill in the art and would have yielded no more than predictable results. 
The arguments are therefore not persuasive. The rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793